DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the Amendment dated September 9, 2022.  Currently, claims 1-8, 10-14 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hafele (DE 20 2016102176).

Referring to claim 12:  Hafele teaches an arrangement comprising two mutually abutting components and a connector, located in the assembly position, wherein the connector comprises: two connector parts (item 1) which, mutually rotated through 90°, can be pushed together, into one another, into a locked assembly position and are in the form of U-shaped KSMS21413CON13 brackets having two outer bracket arms (item 7), which respectively have a rear plug-in portion for insertion into a circular drill hole of one component and an expandable front plug-in portion, forming the free bracket end, for insertion into a circular drill hole of the other component; a middle bracket arm (item 10) for expansion of the two front plug-in portions of the respectively other bracket in the assembly position; and at least one locking portion for the mutual locking of the two brackets in the assembly position (figure 2b); the outer sides of the rear plug-in portions being each configured as partial lateral surfaces of the same circular cylinder or, at least approximately, as partial lateral surfaces of the same circular cylinder, and wherein the front plug-in portions of the two brackets are inserted respectively in a drill hole of the components and are therein expanded respectively outward by the middle bracket arms of the pushed-together components and the two brackets are locked together (figure 2a to figure 2b).

Referring to claim 13:  Hafele teaches all the limitations of claim 12 as noted above.  Additionally, Hafele teaches the drilling depth of at least one of the two drill holes corresponds to the length of the front plug-in portions of the inserted bracket (figure 2a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafele.

Referring to claim 14:  Hafele teaches all the limitations of claim 12 as noted above.  Hafele does not specifically teach the two components are two chipboards.  However, the Examiner gives Official Notice that it is well known in the art to use butt-connectors in a chip board assembly process in order to easily assemble chip board components.

Response to Arguments
Applicant's arguments filed September 9, 2022 have been fully considered but they are not persuasive.

Applicant has not provided amendments or arguments towards the patentability of claim 12 over Hafele.

Allowable Subject Matter
Claims 1-8, 10, and 11 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635